UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6889


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

BRIAN LEE FOSTER,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:08-cr-00087-FL-1; 5:11-cv-00439-FL)


Submitted:   October 22, 2013              Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Lee Foster, Appellant Pro Se. Eric David Goulian, OFFICE
OF THE UNITED STATES ATTORNEY, Rudolf A. Renfer, Jr., Stephen
Aubrey West, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian Lee Foster seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying    relief        on    his   28   U.S.C.A.        §    2255    (West    Supp.    2013)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate      of    appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2006).               A certificate of appealability will not

issue     absent     “a       substantial      showing          of     the    denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating        that       reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Foster has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability, deny Foster’s motion to

stay appellate proceedings as moot, and dismiss the appeal.                                  We

dispense     with        oral     argument      because         the     facts    and     legal

                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3